Citation Nr: 1139279	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  08-35 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 2005, and he is a Purple Heart recipient.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted an increased evaluation of 30 percent for PTSD, effective from July 9, 2007.  

In May 2009, the Veteran presented testimony at a Board video conference hearing held before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is on file.

This case was previously before the Board in May 2011 at which time the increased rating claim for PTSD was remanded.  A review of the file reflects that there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  As pointed out in the prior Board remand of May 2011, in this case a TDIU claim has been specifically raised and is additionally part and parcel of the increased rating claim for PTSD.  However, as will be explained herein, additional development relating to this claim is warranted.  

The claim of entitlement to TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire appeal period extending from July 9, 2007, the evidence reflects that the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships, but has not been productive of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment.

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a schedular evaluation of 50 percent for service-connected PTSD have been met for the entirety of the appeal period extending from July 9, 2007.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

With respect to the increased rating claim for PTSD, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In June 2008 and June 2011, the Veteran was provided with such notice.  The claim was readjudicated in a Statement of the Case (SOC) issued in November 2008 and in a Supplemental SOC issued in August 2011, at which time the TDIU claim was also adjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  Thus it is clear the Veteran had actual knowledge of, and has acted on, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's STRs.  Also on file are pertinent VA treatment records.  The file contains statements and contentions made by the Veteran and his representative, as well as a transcript of hearing testimony presented in 2009.  The Veteran's vocational rehabilitation folder is also part of the record.  VA psychiatric examinations have also been conducted during the course of the appeal period in 2007 and 2011.  

Accordingly, the Board concludes that during the administrative appeal process, the Veteran was provided the information necessary such that the purposes of the notification have been met.  Moreover, there has been substantial compliance with the 2011 Board remand instructions and therefore no further remand is required as pertains to the increased rating claim for PTSD.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where Board's remand instructions were substantially complied with).  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Factual Background

By rating action of May 2006, service connection was established for chronic adjustment disorder, for which a 10 percent evaluation was assigned effective from February 2005.  The 10 percent evaluation was continued in a May 2007 rating action.  On July 11, 2007, the Veteran filed an increased rating claim for psychiatric disorder.

The file contains a VA psychiatric consultation report of July 2007.  The Veteran reported having symptoms of nightmares, flashbacks and sleep impairment.  The report also mentioned that he experienced general anxiety, depression, and isolation, particularly since his divorce in 2005.  No psychiatric history of history of violence/suicide was noted.  The report indicated that the Veteran was retired from the Army and unemployed.  It was noted that he had not worked full-time in years and was looking for work through the VA vocational rehabilitation program.  The report further reflected that his ex-wife was living in Germany with his 2 sons, and that the Veteran was living with his sister and nephews.  It was noted that the Veteran had a good relationship with his family, but reported that he had no friends and rarely engaged in social activities.  

Mental status examination revealed that the Veteran was well-oriented, appropriately groomed, and his speech was normal.  Mood was anxious and dysphonic.  Thought process was normal and coherent. The Veteran denied having suicidal or violent ideation, with some indications of illusions of being back in Iraq on very hot days.  Insight and judgment were good.  Anxiety disorder and chronic PTSD were diagnosed and a Global Assessment of Functioning (GAF) score of 54 was assigned.  The examining psychologist observed that the Veteran described limited symptoms relating to his trauma exposure in the military, primarily manifested by nightmares, flashbacks, and distress at/avoidance of reminders.  It was noted that the Veteran reported experiencing a significant decline in the last year with increased depressive symptoms related to loss of function and inability to work.  The psychologist opined that the combination of the Veteran's physical and mental health symptoms seemed to have a significant effect on his social and vocational functioning.  

A VA examination was conducted in August 2007 and the claims file was reviewed.  The report indicated that the Veteran believed that his PTSD symptoms had increased.  His complaints included: increased difficulty falling asleep; obsessive thoughts of combat trauma; increased forgetfulness, startle response, anger and irritability.  The reported mentioned that the Veteran had not worked since 2007 when he left his job doing stock work at a large national retailer due to foot pain.  He denied having difficulties on the job due to mood, anger, anxiety or interactions with others.  The report reflected that the Veteran ambulated with a cane and wore a right foot brace.  

Mental status examination revealed that the Veteran was tense and anxious during the evaluation.  There was no indication of a thought disorder.  The Veteran denied having hallucinations/delusions, as well as suicidal/homicidal ideation.  Insight was described as fair and judgment as good.  PTSD was diagnosed and a GAF score of 60 was assigned.  The examiner noted that the Veteran manifested an increase in symptoms of re-experiencing and a resurgence of arousal symptoms, such as startle reaction, anger, irritability and sleep disturbance, representing an exacerbation of the condition to the point where he now met the criteria for a diagnosis of PTSD.  The examiner explained that the exacerbation appeared to be primarily due to a right Achilles tendon condition which had limited the Veteran's vocational and recreational activities.  The examiner specifically opined that the Veteran's psychiatric symptoms had caused relatively little impairment of function.  

In a December 2007 rating action (on appeal), a 30 percent evaluation was granted for PTSD, effective from July 2007.  At that time the RO also recharacterized the Veteran's disability from adjustment disorder, to PTSD.

The file contains a May 2009 mental health record reflecting that the Veteran complained of significant difficulties relating to others, isolation, agitation, nightmares, flashbacks, and avoidance of crowds, relationships and conflicts.  The report indicated that the Veteran was living in Panama, where he farmed, lived alone, and attended church on Sundays with his parents.  It was noted that the Veteran kept in contact with his ex-wife and sons, who lived in Germany.  The Veteran denied having suicidal/homicidal ideation, or psychosis.  PTSD and depressive symptoms were diagnosed and it appears that a GAF score of 45 was assigned at that time.  

The Veteran provided testimony at a Board video conference hearing held in May 2009.  The Veteran's representative also noted that the Veteran was raising a TDIU claim, and noted that he had completed a VA vocational rehabilitation training program.  The Veteran indicated that he was not in receipt of Social Security disability benefits.  He described having symptoms of depression, flashbacks, and isolation.  He indicated that he worked with veterans at VA in prosthetics.  He stated that he suffered from panic attacks about once or twice a week and recounted to the incident/panic attack which occurred at work in January 2009. 

A VA examination was conducted in July 2011 and the claims folder was reviewed.  The report mentioned that the Veteran lived in Panama, on a property owned by his parents.  It was noted that the Veteran cared for the property, which is a produce and fruit farm, with the aid of one employee.  The reported mentioned that the Veteran underwent surgery on his right Achilles tendon in 2009, and wore a hearing aid, but no longer used a cane.  It was noted that the Veteran completed a VA vocational rehabilitation program in heavy construction equipment operation in 2009 and reported that this was helpful in his current capacity of maintaining and managing the family farm (since 2007).  The report revealed that the Veteran did not farm and sell for profit, but that he and his family lived off the produce.  It was also noted that the Veteran's ex-wife and his two sons has recently visited him in Panama, and he had hopes that the children might eventually come live with him.

The Veteran's complaints included sleep disturbance, nightmares, and re-experiencing combat trauma.  He denied having auditory/visual hallucinations or symptoms of depression.  Examination revealed that the Veteran endorsed avoidance symptoms, diminished interest or participation in significant activities except for church, and arousal symptoms, specified as irritability and hypervigilance.  It was noted that since heel surgery, the Veteran was able to drive, which allowed him to go to the ocean and visit his parents.  

Mental status examination revealed that the Veteran was well-oriented, appropriately groomed, and his speech was normal.  Thought process was logical and coherent.  The Veteran denied having auditory/visual hallucinations, suicidal/homicidal ideation, as well as delusions.  Insight and judgment were average.  Chronic PTSD was diagnosed and a Global Assessment of Functioning (GAF) score of 63 was assigned.  

The examiner observed that the Veteran had found a vocation in life, maintaining the family farm with one employee to assist him.  It was noted that given the Veteran's preference to isolate, it was possible to speculate that if he were working, the stress of work would aggravate his symptoms.  The examiner explained that the Veteran had been able to succeed in his current occupation, as he was his own boss, and was able to establish a limited social life by preference.  It was further observed that it was possible that the Veteran could secure gainful employment, but that this did not seem necessary, as he was content leading a secluded life on the family farm and growing just enough food for him and his parents.  

Also of record is the Veteran's vocational rehabilitation folder.  Evidence therein reflects that the Veteran was making steady progress in conjunction with a course of training in heavy equipment operation; the completion date of which was anticipated as August 2009.  It is not clear whether the Veteran actually completed the training program, as it appears that he moved to Panama, apparently prior to such completion.  

Analysis

The Veteran contends that the currently assigned 30 percent disability rating for his service-connected PTSD does not adequately reflect the severity of his disability.

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Court has also held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders, which became effective prior to the Veteran's claim for service connection, a 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships; a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The Board notes that service connection was initially established for adjustment disorder, prior to the psychiatric condition being recharacterized as PTSD.  Accordingly, for purposes of this decision, consideration of the symptoms associated with both conditions will be considered in conjunction with establishing a disability rating.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

The evidence establishes that consistently since July 2007, symptoms of depression, anxiety, sleep impairment, disturbances of motivation and mood, hypervigilance and irritability have been documented, which are consistent with the enumerated criteria supporting both a 30 and 50 percent evaluations.  

Socially, the evidence does reflect that the Veteran is isolated and has difficulty relating to and interacting with others, aside from his parents.  The facts reflect that the Veteran divorced in 2005 and that his ex-wife and two sons live in Germany, and have seen the Veteran, who now lives in Panama, only rarely.  However, the evidence indicates that the Veteran regularly sees his parents and recently hosted his ex-wife and children, following which he expressed a desire to have his sons come and live with him at some later time.  These findings are inconsistent with a demonstrated inability to establish and maintain effective relationships, as required to support a 70 percent evaluation.  However, it does appear that the Veteran's social activities are essentially limited to spending time on the farm, at the ocean and with his parents, with essentially no other social interaction.  An assessment of the evidence overall reflects that the Veteran's social impairment is most consistent with difficulty in establishing and maintaining effective work and social relationships, as contemplated under the rating criteria supporting a 50 percent evaluation for PTSD.

Occupationally, the evidence contained in the file reflects that the Veteran stopped working full-time in 2005.  His current vocation involves managing and maintaining his parents farm with the help of one other associate.  The Veteran has explained that the farm does not turn a profit, but is used to sustain him and his family.  To the extent that the Veteran is capable of successfully managing this endeavor, the findings are inconsistent with evidence of occupational impairment with deficiencies in most areas, as is provided for in the regulatory criteria for a 70 percent rating.  The Board recognizes that the July 2011 VA examiner indicated that the stress of work "could aggravate his symptoms."  A higher rating of 50 percent contemplates such difficulty of establishing and maintaining effective work relationships. 

As related to social and occupational impairment, the Veteran's GAF scores are also relevant.  GAF scores assigned during the appeal period have ranged from 45 to 63, indicative of mild to serious symptoms or a serious impairment in social, occupational, or school functioning; to some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  However, consistently there has been no evidence of impairment in reality testing, communication, or speech, nor was major impairment shown in areas such as judgment and thinking which are symptoms enumerated in conjunction with the assignment of a 70 percent evaluation.    

Moreover, the record contains no endorsement of suicidal thoughts, homicidal ideation, or delusions.  Similarly, there has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  While irritability has been noted, there have been essentially no recorded significant incidents of impaired impulse control.

The Board observes that, since July 2007, the lay and clinical evidence contains mention and/or indications of several of the enumerated criteria consistent with assignment of a 50 percent evaluation including: subjective complaints of memory loss and trouble concentrating, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that for the entirety of the appeal period, the Veteran's service-connected PTSD most nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated.  38 C.F.R. § 4.7 (2011).

The Board also points out that none of the enumerated criteria consistent with the assignment of a 100 percent schedular evaluation for PTSD have been clinically shown during the appeal period.  In this regard, there is no documentation of symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, at this point, the clinical evidence is not consistent with manifestations of PTSD indicative of total occupational and social impairment.  

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that the Veteran's service-connected PTSD most nearly approximates the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, as occupational and social impairment with reduced reliability and productivity with difficulty in establishing and maintaining effective work and social relationships is demonstrated.  38 C.F.R. § 4.7 (2011).  Resolving reasonable doubt in the Veteran's favor as to the severity of service-connected PTSD, the Board concludes that the criteria for an 50 percent evaluation are met for the entirety of the appeal period extending from July 9, 2007, and to this extent the appeal is granted.  However, the preponderance of the evidence is against the assignment of an evaluation in excess of 50 percent for any portion of the appeal period.  Since the evidence relating to this specific matter is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable.

Extraschedular Consideration and TDIU

The Board also recognizes that the Veteran and the record refer to the impact of PTSD on the Veteran's work functioning. In general, the schedular disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in detail above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115. If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran and in the clinical records fit squarely within the criteria found in the relevant diagnostic code (9411) used for evaluating the disability at issue, PTSD.  In short, for the reasons already set forth above in granting an increased evaluation, the rating criteria contemplate not only his symptoms but the severity of his PTSD as is reflected by the newly assigned 50 percent disability.  Therefore, as the assigned 50 percent rating is adequate, analysis of the next step of whether an exceptional disability picture is presented is not for consideration and referral for extraschedular consideration is not warranted.

The Court of Appeals for Veterans Claims (Court) has recently held that a request for entitlement to a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the evidence of record does not support a total schedular disability rating, as noted above, a claim for a TDIU has been raised by the record.  See Rice, 22 Vet. App. 453-54.  As the TDIU aspect of the Veteran's claim is being for remanded for further development, it is unnecessary to discuss this issue further at this time.


ORDER

Subject to the provisions governing the award of monetary benefits, a disability evaluation of 50 percent for PTSD is granted for the entirety of the appeal period extending from July 9. 2007.


REMAND

Pertinent to the Veteran's TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the Veteran maintains that he is unemployed due, at least in part, to symptoms of his service-connected PTSD.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased initial rating claim for PTSD (adjudicated above), further development is necessary for a fair adjudication of the TDIU aspect of such claim.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  In cases where the Veteran is unemployable by reason of service-connected disabilities but does not meet the schedular criteria under 38 C.F.R. § 4.16(a), the rating board is authorized to refer the case to the Director, Compensation and Pension Service for assignment of an extraschedular evaluation.  38 C.F.R. § 4.16(b). 

Pursuant to the above decision, a 50 percent evaluation has been assigned for PTSD effective from July 9, 2007.  At this time, the Veteran's service-connected conditions consist of: PTSD, evaluated as 50 percent disabling; right ankle tendonitis and bursitis, evaluated as 20 percent disabling; left and right knee disabilities, each assigned separate 10 percent evaluations; a disability of the lumbar spine, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and bilateral hearing loss, varicose veins of the right and left legs, and seborrheic dermatitis, each assigned a noncompensable evaluation.  With application of the combined ratings table found under 38 C.F.R. § 4.25 it would appear that a combined evaluation of 70 percent will result.  

Significantly, the file lacks a competent medical opinion addressing the impact of the Veteran's numerous service-connected condition, on his employability.  Pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Because it appears that the Veteran's service-connected disabilities satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a), the Board finds that VA must obtain a medical opinion to determine whether it is at least as likely as not that his service connected disorders render him unable to secure or follow a substantially gainful occupation because soliciting such an opinion is necessary to adjudicate this claim.  Thus, the claim is also remanded for this reason.  See 38 U.S.C.A. § 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

In addition, pertinent to the evaluation of a TDIU claim, the Court has indicated that the Veteran's ability or inability to engage in substantial gainful activity has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991).  Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000).  Evidence on file indicates that the Veteran is involved with managing and maintaining his parents' farm, a vocation which the Veteran reports is not for profit, but is only used to sustain himself and his parents.  However, without additional information regarding the Veteran's employment status, to include the number of hours he works a week and salary, the Board is unable to accurately assess the nature of this vocation/avocation and accordingly, this additional information will be requested from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his TDIU claim that have not yet been associated with the claims folder.  Appropriate steps should be taken to obtain the identified records.

He should also be requested to provide information regarding his employment status from 2005 forward, to include providing information regarding the type of employment which he participated in during that time, the number of hours worked weekly and his weekly salary.  If not currently employed, the Veteran should be asked to provide information such as the date he last worked and the reasons for him leaving the job.

2.  The Veteran should also be scheduled for a VA medical examination by an examiner who is requested to render an opinion addressing the effect the Veteran's service-connected disabilities (PTSD, right ankle knees, low back, tinnitus, hearing loss, varicose veins and dermatitis) have on his ability to work.  In this regard, the examiner should assess the effect that his service-connected disabilities have on his ability to secure and follow a substantially gainful occupation.  The claims folder must be made available to the examiner in conjunction with the examination and should be reviewed for pertinent medical and other history (to include the August 2011 statement relating to the Veteran's work on his farm); in addition a complete copy of this decision and remand should also be made available for the examiner and reviewed.  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (a 50 percent probability or higher) that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, that is, on his ability to earn "a living wage".  Bowling v. Principi, 15 Vet. App. 1, 7 (2001); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).

3.  Thereafter, the claims folder should be reviewed to ensure that the foregoing requested development has been completed.  In particular, the examination reports must be looked at to ensure that it is responsive to and in compliance with the directives of this remand and if not, corrective procedures should be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After an appropriate period of time, or after the Veteran indicates he has no further evidence to submit, the RO should address entitlement to a TDIU under 38 C.F.R. § 4.16.  This claim should be readjudicated to include consideration of all of the pertinent evidence added to the record since the issuance of the most recent SSOC in August 2011.  If the claim is not resolved to the appellant's satisfaction, the RO should provide the appellant and his representative a SSOC and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


